Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In response to the remarks filed 01/04/21 on page 8 regarding Priority Papers, it is noted that no such Priority Papers have been entered into the electronic file.

MAINTAINED REJECTIONS

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



5.	Claims 63-64 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. (2006) in view of Kowanetz et al. (US 2015/0071910).
Independent claim 63 is drawn to a kit comprising: nucleic acid amplification reagents; primer pairs targeting PD-L1 and a reference gene; and hydrolysis probes targeting PD-L1 and a reference gene. Regarding the 'instructions' of part f), applicant is reminded that in product claims such as a kit, examination is based only upon the required components or elements, and 'intended use' language does not carry patentable weight so as distinguish from the prior art. 'Instructions' pertain to 'intended use' of the kit, not the kit components themselves; thus, this language does not provide any limitation which can serve to distinguish over the prior art. This point is also applicable to the further language in dependent claims 64 and 80.
Geng et al. teaches primers and hydrolysis probes targeting both PD-L1 (same as B7-H1) and a reference gene (Beta-actin), as well as amplification reagents (see page 2658, 'Analysis of gene expression by real-time PCR', paragraph bridging the columns).
Geng et al. does not teach the concept of a kit.
Kowanetz et al. discloses kits useful for detecting PD-L1 nucleic acids by PCR (see claims 10 and 41-42).
One of ordinary skill in the art would have been motivated to place the primers, probes, and reagents of Geng et al. into a kit for the convenience of practicing their method; the benefits of making kits for the convenience of practicing methods requiring reagents in said kits were well known and common knowledge in the prior art, as indicated by Kowanetz et al. It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to make and use the claimed kits.

6.	Claims 65-73 and new claims 81-83 are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. (2006) in view of Kowanetz et al. (US 2015/0071910), and further in view of Rychlik et al. (1989).
These claims are drawn to the kit as described and rejected above, wherein the PD-L1 primers and probes hybridize to certain regions of the PD-L1 nucleic acid, or have the particular sequences of SEQID NO:3-8.
While Geng et al. in combination with Kowanetz et al. suggest a kit comprising primers and hydrolysis probes targeting both PD-L1 (same as B7-H1) and a reference gene (Beta-actin), as well as amplification reagents, as noted above, these references do not teach the exact SEQ ID Nos and their target regions as required in the instant claims.
Rychlik et al. provides evidence that at the time the application was filed, in general it was routine and conventional to make and use any number of primers and probes based on known nucleotide sequences for nucleic acid amplification, detection, and sequencing (see entire reference on pages 8543-8550). The skilled artisan was clearly aware of how to design or choose any number of such oligonucleotides, including both sequence and location within a given gene or nucleic acid, depending on the exact application or assay.
One of ordinary skill in the art would have been motivated to use the hybridization positions and nucleotide sequences for PD-L1 probes and primers required in the claims because as suggested by Rychlik et al., these are among the numerous oligonucleotides which the skilled artisan would have made and used with reasonable expectation of success for amplifying and detecting PD-L1 nucleic acid.
In the absence of evidence to the contrary, all potential oligonucleotide probes and primers from known nucleotide sequences are considered to be obvious and equivalent. Such evidence may be, .

7.	Claims 74-79 are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. (2006) in view of Kowanetz et al. (US 2015/0071910) and Dressel et al. (US 2013/0338035), and further in view of Rychlik et al. (1989).
These claims are drawn to the kit as described and rejected above, wherein the reference gene is Beta2-microglobulin (B2M), and the B2M primers and probes have the particular sequences of instant SEQID NO:9-14.
While Geng et al. in combination with Kowanetz et al. and Rychlik et al. suggest a kit comprising numerous primers and hydrolysis probes targeting both PD-L1 (same as B7-H1) and a reference gene (Beta-actin), as well as amplification reagents, as noted above, these references do not teach B2M as a reference gene, nor the exact required SEQ ID Nos which are primers and probes targeting the B2M gene.
Dressel et al. discloses the use of B2M as a reference gene in qRT-PCR analysis (see paragraph 0158).
One of ordinary skill in the art would have been motivated to use B2M as a reference gene in the method as suggested by the combination of Geng et al., Kowanetz et al., and Rychlik et al. because as indicated by Dressel et al., B2M was known to be useful as a reference gene in amplification analysis. As far as the exact instant B2M primers and probes, considering Rychlik et al., these are among the numerous oligonucleotides which the skilled artisan would have made and used with reasonable expectation of success for amplifying and detecting B2M nucleic acid. In the absence of evidence to the contrary, all potential oligonucleotide probes and primers from known nucleotide 

REPLY TO ARGUMENTS

	8.	With respect to the above rejections, the arguments of the response filed 01/04/21 on pages 8-12 have been fully considered, but are not found persuasive.  
	On pages 9-10, the response states that Applicant observed that the sequences described in Geng et al. do not correspond to B7-H1 or PD-L1 nucleic acids, and provides as evidence three diagrams.  Firstly, it is noted that the diagrams on page 10 are illegible, so no conclusions can be drawn.  Secondly, even if the primer and probe sequences recited in Geng et al. do not match the corresponding database sequence for some reason, this is not believed to affect the validity of Geng et al. in the rejection because Geng et al. unarguably teaches targeting primers and probes to B7-H1 or PD-L1 nucleic acids, and the nucleotide sequence of these nucleic acids was unarguably known in the prior art.  This is true even if some mistake was made in reciting the primer and probe sequences used by Geng et al.
	On page 11, the response notes that the claimed primers are designed to amplify only mRNA sequences while avoiding the amplification of genomic DNA.  However, it is noted that the use of such mRNA-specific primers which work by hybridizing to exon-spanning junctions was well known and common knowledge in the prior art, so it is not believed that a reference for this is necessary to support the rejection.  However, in order to make the record clear, the Office now makes of record Liew et al. (US 2007/0213939) and points to paragraph 0535, which shows that many years before the filing of the instant application, use of mRNA-specific primers was routine and conventional in the art (this should not be construed as a new ground of rejection).
	In conclusion, it is believed that a proper case of prima facie obviousness has been established for the reasons already of record.  It is maintained that given that Geng et al. established the use of primers and probes targeting B7-H1 or PD-L1 nucleic acids, and that Rychlik et al. establishes that probe and primer design based on known nucleotide sequences has long been routine and conventional in the art, a showing of surprising or unexpected results would be necessary to establish unobviousness for any particular primers or probes being claimed.

	CONCLUSION

	9.	No claims are free of the prior art.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
03/15/21
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637